DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claim 1, none of the references of record alone or in combination discloses or suggests first to fifth terminals of the threshold voltage compensation circuit are electrically connected to a first node, a second node, a  first signal source, a third node, and a second signal source, respectively, and wherein an terminal of the first capacitor is coupled to the third terminal of the threshold voltage compensation circuit, the other terminal of the first capacitor and one terminal of the second capacitor collectively are coupled to the first terminal of the threshold voltage compensation circuit, the other terminal of the second capacitor and a second electrode of the third transistor collectively are coupled to the second terminal of the threshold voltage compensation circuit, and a first electrode and a control electrode of the third transistor respectively are coupled to the fourth terminal and the fifth terminal of the threshold voltage compensation circuit; wherein first to third terminals of the driving circuit are electrically connected to the first node, the third node, and the second node, respectively, and wherein a first 

Claims 5-7, 9-12 depend from claim 1. Accordingly, claims 1, 5-7, 9-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
24 September 2021